Citation Nr: 1502443	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1975 to October 1980; and from August 1982 to January 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied reopening the Veteran's claim of entitlement to service connection for a bilateral knee disability.  

In June 2014, the Board reopened the claim for service connection for a bilateral knee disability and remanded the case for further development.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's bilateral knee disability is etiologically related to active duty service. 


CONCLUSION OF LAW

A bilateral knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis

The Veteran essentially contends that his bilateral knee disability had its onset during active service, when he sought treatment for painful growths, which have continued ever since service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With respect to Hickson element (1), March 2008 VA medical center (VAMC) imaging showed spurs over both kneecaps (patellas), especially the right side.  May 2013 VAMC treatment reports note the Veteran complained of "growing pains" in both knees.  The Veteran has been shown by numerous treatment records to have bone growths in the bilateral knees manifested by pain, and Hickson element (1) is accordingly met.  

With respect to in-service disease and injury, service treatment records first show a knee problem in July 1993 with the Veteran reporting discomfort of his knee, with a little bump which was painful at times.  January 1994 records note a right knee bony growth in the patella.  August 1996 records noted that the Veteran had a lump in his knee for the past year.  August 1997 service treatment records note a right knee growth impacting the right patella.  As will also be discussed below, while the treatment records do not specifically discuss the left knee, during the July 2014 VA examination of the left knee, the Veteran reported that "knots" were present in both knees in service, and the examiner surmised that the Veteran had a left knee disability in service, although it was not symptomatic and therefore not evaluated.  The Board notes that the Veteran is competent to give evidence about what he experienced in service, including feeling left knee "knots" or protrusions; which are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board also finds these statements to be credible when taken with the medical evidence and opinion from the July 2014 VA examination.  Therefore, Hickson element (2) is satisfied.

Regarding Hickson element (3), medical nexus, the question presented is whether there is a relationship between the Veteran's current bilateral knee disability and his military service.  The Veteran was afforded a VA examination in July 2014 for his bilateral knee condition.  While the examiner initially stated the Veteran's claimed condition was less likely than not incurred in or caused by the claimed service injury, event, or illness, this appears to be a typographical error, as the remainder of the opinion presented the reasons for a positive nexus between the Veteran's current condition and service, including stating later in the rationale that the condition was as likely as not related to service.  

The examiner stated that review of the service treatment records showed that the Veteran was evaluated for a protuberance of the right patella on at least three occasions in service, and that the Veteran now has x-ray finding of enthesophytes of the patellar tendons.  The examiner opined that this "undoubtedly" is the same protuberance for which the Veteran was evaluated in the 1990s.  She also stated the Veteran was noted to play sports in service, which may have caused the enthesophytes as a skeletal response to stress.  The examiner noted that the Veteran had findings on the current x-rays consistent with the findings on physical examination in service, and it was as likely as not that the bilateral knee disability to include bilateral knees spurs was related to the Veteran's service, including his knee treatment in July 1993, January 1994, October 1996, and August 1997.  The examiner also noted that regarding the left knee, the Veteran reported that "knots" were present in both knees in service and because they are present currently, it is a likely as not that the Veteran had the left knee disability in service, although it was not symptomatic then and therefore not evaluated.  

The Board finds the VA doctor's opinion highly probative, as it was based on a thorough evaluation of the Veteran, including prior treatment of the Veteran and review of the service treatment records.  There is no negative opinion to the contrary.  The Board concludes that a grant of service connection is warranted, with the claim granted in full.  38 C.F.R. § 3.303 (2014). 


ORDER

Service connection for a bilateral knee disability is granted.  




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


